Citation Nr: 0715000	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a renal cyst, to 
include as secondary to service-connected prostatitis.

2.  Entitlement to an increased evaluation for prostatitis, 
currently assigned a 10 percent disability evaluation.  



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in December 
2005, and that development was completed by the Appeals 
Management Center.  The case has since been returned to the 
Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for a right knee disorder.  However, during the 
pendency of the appeal, a rating decision dated in November 
2006 granted service connection for traumatic arthritis of 
the right knee status post injury and assigned a 10 percent 
disability evaluation effective from November 25, 2002.  
Therefore, the issue of entitlement to service connection for 
a right knee disorder no longer remains in appellate status, 
and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a renal cyst that 
is causally or etiologically related to service or to a 
service-connected disorder.

3.  The veteran has not been shown to have continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than two times 
per day; a daytime voiding interval between and two hours or 
awakening to void three to four times per night; urinary 
retention requiring intermittent or continuous 
catheterization; recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management; 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  


CONCLUSIONS OF LAW

1.  A renal cyst was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for prostatitis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.115b Diagnostic 
Codes 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
December 2002, prior to the initial decision on the claim in 
September 2003, as well as in January 2006 and April 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the December 
2002 and April 2006 letters indicated that the evidence must 
show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or 
that there was an event in service that caused injury or 
disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current 
disability and an injury, disease, or event in military 
service.  The December 2002 letter also indicated that 
establishing service connection on a secondary basis requires 
evidence of the claimed physical or mental disorder and 
evidence showing that a service-connected disability either 
caused or aggravated his claim disorder.  In addition, the 
December 2002 letter stated that in order to establish 
entitlement to an increased evaluation for prostatitis the 
evidence must show an increase in severity.  Similarly, the 
April 2006 letter stated, "To establish entitlement to an 
increased evaluation for prostatitis, currently assigned a 10 
percent disability evaluation, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the April 2004 statement of the case (SOC) and 
the September 2004 and November 2006 supplemental statements 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.  
In fact, the April 2004 SOC and the November 2006 SSOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected prostatitis, namely Diagnostic 
Code 5257.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2002, January 2006, 
and April 2006 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2002, January 2006, and April 2006 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The December 2002 and April 2006 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the December 2002 
letter stated that it was still the veteran's responsibility 
to support his claim with appropriate evidence, and the 
January 2006 and April 2006 letters informed him that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOCs 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the November 2006 SSOC informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
SSOC also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  He was also afforded VA 
examinations in May 2003, June 2003, and July 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a renal 
cyst.  The veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of a renal cyst.  
Moreover, the Board notes that the veteran did not seek 
treatment for renal cyst for many decades following his 
separation from service.  Therefore, the Board finds that a 
renal cyst did not manifest during his period of service or 
for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a renal 
cyst, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a renal cyst is itself evidence which tends to 
show that a renal cyst did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that a renal cyst 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a renal cyst to the veteran's 
active service.  As noted above, the record shows that there 
were no complaints, treatment, or diagnosis of a renal cyst 
in service or for many decades thereafter.  Moreover, the 
veteran has not even contended that he currently has a renal 
cyst that is directly related to his military service, as he 
has instead claimed that the disorder is related to his 
service-connected prostatitis.  Therefore, the Board finds 
that a renal cyst did not manifest during service and has not 
been shown to be causally or etiologically to an event, 
disease, or injury in service.

As to the veteran's claim that he has a renal cyst that is 
related to his service-connected prostatitis, the Board also 
finds that the medical evidence of record does not support 
this contention.  Although the veteran has a current 
diagnosis of a renal cyst and is service-connected for 
prostatitis, the medical evidence has not established a 
relationship between these disorders.  In fact, the July 2006 
VA examiner commented that the veteran's renal cysts are 
simple cysts and are in no way related to his prostatitis.  
In this regard, he explained that renal cysts are basically a 
dysfunction of the tubular formation in utero and have 
nothing to do with any other abnormalities along the urinary 
tract.  Moreover, the examiner stated that the veteran's 
renal cystic disease is congenital in nature.  The Board 
notes that congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein; see also 
VAOPGCPREC 82- 90.  The VA General Counsel has further noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability. Id.  However, as to a superimposed renal cyst, 
such is not shown by competent medical evidence until decades 
after service.  Simply put, the evidence absent from the 
record is a medical opinion to the effect that the veteran's 
service-connected prostatitis either caused or aggravated the 
veteran's renal cyst.  Accordingly, service connection cannot 
be granted on a secondary basis.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a renal cyst.

Because the preponderance of the evidence is against the 
veteran's claim the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a renal cyst is not warranted.  Although the 
veteran contends that he currently has a renal cyst that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 10 percent disability 
evaluation for his prostatitis pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7527.  Under that diagnostic code, 
residuals of prostate gland injuries, infections, and 
hypertrophy are evaluated as voiding dysfunction or urinary 
tract infection, which ever is predominant.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
a 20 percent disability evaluation is assigned for continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must be changed less than two times 
per day.  

Under the subcategory of urinary frequency, a 10 percent 
disability evaluation is contemplated for a daytime voiding 
interval between two and three hours or awakening to void two 
times per night.  A 20 percent disability evaluation is 
warranted for a daytime voiding interval between one and two 
hours or awakening to void three to four times per night

Under the subcategory of obstructed voiding, a 10 percent 
disability evaluation is assigned when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: post void residuals greater than 150 cc; 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); recurrent urinary tract infections secondary to 
obstruction; or stricture disease requiring periodic dilation 
every two to three months.  A 20 percent disability 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  

Under the rating criteria for urinary tract infections, a 10 
percent disability evaluation is assigned for long-term drug 
therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.  A 30 percent 
disability evaluation is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.   The criteria also provide that poor 
renal function should be rated as renal dysfunction.

Under the rating criteria for renal dysfunction, a 
noncompensable evaluation is contemplated when there is 
albumin and casts with a history of acute nephritis; or, 
hypertension that is noncompensable under Diagnostic Code 
7101.  A 30 percent disability evaluation is assigned when 
there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  The Board notes that a 10 percent 
disability rating is warranted under Diagnostic Code 7101 
when the diastolic pressure is predominantly 100 or more; the 
systolic pressure is predominantly 160 or more; or the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
prostatitis.  The medical evidence of record does not show 
him to have continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials that must be 
changed less than two times per day; a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night; urinary retention requiring 
intermittent or continuous catheterization; recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management; albumin constant 
or recurring with hyaline and granular casts or red blood 
cells; or, transient or slight edema or hypertension at least 
10 percent disabling under Diagnostic Code 7101.  In fact, 
the June 2003 examiner indicated that the veteran had 
recurrent prostatitis that was inactive on examination.  The 
Board does observe that VA medical records dated from 
February 1999 to January 2005 indicate that the veteran 
subsequently sought treatment in December 2004 and January 
2005 for groin pain.  However, the veteran was afforded an 
additional VA examination in July 2006 at which time he 
denied having any voiding symptoms.  The examiner also noted 
that the veteran had had an exhausted work-up of his urinary 
complaints without any significant positive findings with the 
exception of one prostate fluid culture, which was not 
considered reliable because it was not a clean catch.  As 
such, the examiner stated that the veteran has never showed 
any absolute signs of any urinary tract infections in spite 
of his complaints.  It was also noted that the expressed 
prostatic secretions were examined at that time and showed 
absolutely no evidence of any infection.  Based on a review 
of all of the records, the July 2006 VA examiner stated that 
he did not find any significant evidence to indicate that the 
veteran really had any infectious prostatitis and further 
commented that there was no objective support to confirm the 
veteran's subjective complaints.  As such, the veteran has 
not been shown to have met the criteria for an evaluation in 
excess of 10 percent.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for prostatitis.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, the veteran's 
service-connected prostatitis has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
prostatitis under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).










ORDER

Service connection for a renal cyst is denied.  

An evaluation in excess of 10 percent for prostatitis is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


